Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	Claims 1, 2, 5-8, and 10-22 are allowed.  Claims 11-22 are newly added.  Claims 1, 10, and 17 are independent.

Amended Claims not Interpreted under 35 U.S.C. 112(f)
2.	Claim 10 as amended is no longer interpreted under 35 U.S.C. 112(f).  Specifically, claim 10 now includes, among the new languages, “at least one processor configured to control:”

Amendment Overcome Objections and Rejection
3.	Corrected drawings filed Nov. 23, 2021 have been approved.
	The amendment filed Nov. 23, 2021 has overcome the objection to the specification and the objection to claims 1, 2, 5-8, and 10.  Claims 3, 4, and 9 have been canceled.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 as amended each includes subject matter of allowable claim 6 and additional limitations.  
Specifically, claim 1 requires 

notifying information on a page setting to a drawing application after the predetermined control is executed,
wherein, in executing the predetermined control in a case where the sheet feeding direction is a long-edge direction, a guiding message prompting the user to set a page orientation to a landscape orientation is displayed on a display unit, and
wherein, in a case where the page setting is performed such that the page orientation is set to the landscape orientation by the user after the guiding message is displayed, notifying the drawing application includes issuing a notification that the page orientation is set to the landscape direction.

	The above limitations, in combination with other limitations of claim 1, is not taught by Tohki et al. (US 2014/0036279), the closest prior art of record.  Tohki et al. at least does not teach that, in executing the predetermined control in a case where the sheet feeding direction is a long-edge direction (“widthwise direction” of Tohki et al., para 0011), a guiding message prompting to set page orientation to a landscape orientation is displayed on the display unit (132 in Fig. 5) (see Fig. 8 and para 0083, preview area 250).  In Tohki et al. (Figs. 13 and 14, para 0112), the user is shown the preview image 302 (Fig. 13), and by the user’s own judgement when viewing the preview image 302, the user touches the left-turn key 292, and upon detecting the touching, CPU 102 rotates the preview image 302 by 90 degrees to a portrait orientation, not a landscape orientation as required by claim 1.  Thus, Tohki et al. does 
	Further, note that Examples No. 1 to 4 shown in Fig. 12 do not require user’s interaction in having the preview images displayed in landscape orientation (right column of Fig. 12).

Claim 10 is an apparatus claim corresponding to method claim 1, and is allowable for the reason given for claim 1.

Claims 2, 5-8, and 22 depend on claim 1.
Claims 11-16 depend on claim 10.

	New claim 17 includes subject matter of claim 9, now canceled, and additional limitations.
	Specifically, claim 17 require the following limitation:
	wherein, in a case where the view direction is a long-edge direction, the control unit performs a process to exchange the width value for the height value and exchange the height value for the width value,
	wherein the notification unit issues a notification about the exchanged value of the width and the exchanged value of the height as information on a sheet size included in the information on the page setting,

	wherein, in a case where the sheet feeding direction and the view direction are different from each other, the control displays on the print setting screen in the long-edge direction a preview image based on drawing data generated by the drawing application.

	The above limitations in combination with other limitations of claim 17 are not taught by Tohki et al. (US 2014/0036279), the closest prior art of record.
	
Claims 18-21 depend on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	For publication purpose, all allowed claims 1, 2, 5-8, and 10-22 will be renumbered as claims 1-6, 8-19, and 7, respectively.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674